

113 S1948 RS: Native Language Immersion Student Achievement Act
U.S. Senate
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 538113th CONGRESS2d SessionS. 1948IN THE SENATE OF THE UNITED STATESJanuary 16, 2014Mr. Tester (for himself, Mr. Schatz, Mr. Begich, Mr. Johnson of South Dakota, Mr. Baucus, Mr. Udall of New Mexico, Ms. Murkowski, Ms. Heitkamp, Mr. Walsh, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsAugust 26, 2014Reported, under authority of the order of the Senate of August 5 (legislative day, August 1), 2014, 
			 by Mr. Tester, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo promote the academic achievement of American Indian, Alaska Native, and Native Hawaiian children
			 with the establishment of a Native American language grant program.1.Short titleThis Act may be cited as the
		  Native Language Immersion Student Achievement Act.2.FindingsCongress finds the following:(1)Congress established the unique status of Native American languages and distinctive policies
			 supporting their use as a medium of education in the Native American
			 Languages Act (Public Law 101–477).(2)Reports from the Bureau of Indian Affairs and tribal, public, charter, and private schools and
			 colleges that use primarily Native American languages to deliver
			 education, have indicated that students from these schools have generally
			 had high school graduation and college attendance rates above the norm for
			 their peers.(3)The Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) includes policy
			 barriers to schools taught through Native American languages and a lack of
			 adequate funding to support such opportunities.(4)There is a critical need that requires immediate action to support education through Native
			 American languages to preserve these languages.3.Native American language schoolsTitle VII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7401 et seq.) is amended
			 by adding at the end the following:DNative American language schools7401.Native American language schools(a)PurposesThe purposes of this section are—(1)to establish a grant program to support schools using Native American languages as the primary
			 language of instruction of all curriculum taught at the school that will
			 improve high school graduation rates, college attainment, and career
			 readiness; and(2)to further integrate into this Act, Federal policy for such schools, as established in the Native
			 American Languages Act (Public Law 101–477).(b)Program authorized(1)In generalFrom the amounts made available to carry out this section, the Secretary may award grants to
			 eligible entities to develop and maintain, or to improve and expand,
			 programs that support schools, including  prekindergarten through
			 postsecondary education, using Native American languages as the primary
			 language of instruction of all curriculum taught at the schools.(2)Eligible entitiesIn this section, the term eligible entity means a school or a private or tribal, nonprofit organization that has a plan to develop and
			 maintain, or to improve and expand, programs that support schools using
			 Native American languages as the primary language of instruction of all
			 curriculum taught at the schools.(c)Application(1)In generalAn eligible entity that desires to receive a grant under this section shall submit an application
			 to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require, including the following:(A)The name of the Native American language to be used for instruction at the school supported by the
			 eligible entity.(B)The number of students attending such school.(C)The number of present hours of Native American language instruction being provided to students at
			 such school, if any.(D)The status of such school with regard to any applicable tribal education department or agency,
			 public education system, indigenous language schooling research and
			 cooperative, or accrediting body.(E)A statement that such school—(i)is engaged in meeting targeted proficiency levels for students, as may be required by applicable
			 Federal, State, or tribal law; and(ii)provides assessments of student using the Native American language of instruction, where
			 appropriate.(F)A list of the instructors, staff, administrators, contractors, or subcontractors at such school and
			 their qualifications to deliver high quality education through the Native
			 American language of the school.(2)Additional application materialsIn addition to the application described in paragraph (1), an eligible entity that desires to
			 receive a grant under this section shall submit to the Secretary the
			 following:(A)A certification from a Federally recognized Indian tribe, or a letter from any Native American
			 entity, on whose land the school supported by the eligible entity is
			 located, or which is served by such school, indicating that the school has
			 the capacity to provide education primarily  through a Native American
			 language and that there are sufficient speakers of such Native American
			 language at the school or available to be hired by the school.(B)A statement that such school will participate in data collection conducted by the Secretary that
			 will determine best practices and further academic evaluation of the
			 school.(C)A demonstration of the capacity to have speakers of its Native American language provide the basic
			 education offered by such school on a full-time basis.(d)Awarding of grantsIn awarding grants under this section, the Secretary shall—(1)determine the amount and length of each grant;(2)ensure, to the maximum extent feasible, that diversity in languages is represented; and(3)require the eligible entities to present a Native language education plan to improve high school
			 graduation rates, college attainment, and career readiness.(e)Activities authorizedAn eligible entity that receives a grant under this section shall carry out the following
			 activities:(1)Support Native American language education and development.(2)Develop or refine instructional curriculum for the school supported by the eligible entity,
			 including distinctive teaching materials and activities, as appropriate.(3)Fund training opportunities for teachers and, as appropriate, staff and administrators, that would
			 strengthen the overall language and academic goals of such school.(4)Other activities that promote Native American language education and development, as appropriate.(f)Report to secretaryEach eligible entity that receives a grant under this section shall provide an annual report to the
			 Secretary in such form and manner as the Secretary may require.(g)Authorization of appropriationThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2015,
			 and such sums as may be necessary for each of the 4 succeeding fiscal
			 years..1.Short titleThis Act may be cited as the
		  Native Language Immersion Student Achievement Act.2.FindingsCongress finds the following:(1)Congress established the unique status of Native American languages and distinctive policies
			 supporting their use as a medium of education in the Native American
			 Languages Act (Public Law 101–477).(2)Reports from the Bureau of Indian Affairs and tribal, public, charter, and private schools and
			 colleges that use primarily Native American languages to deliver
			 education, have indicated that students from these schools have generally
			 had high school graduation and college attendance rates above the norm for
			 their peers.(3)Such successful schools include Native American language medium schools focusing primarily on
			 children who enter school speaking Native American languages and immersion
			 schools that focus primarily on teaching Native American languages to
			 children who enter school with little or no knowledge of a Native American
			 language, as well as programs combining features of both types of schools,
			 such as Native American Language Nests and Native American Language
			 Survival Schools.(4)The Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) includes policy
			 barriers to schools taught through Native American languages and a lack of
			 adequate funding to support such opportunities.(5)There is a critical need that requires immediate action to support education through Native
			 American languages to preserve these languages.3.Native American language schoolsTitle VII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7401 et seq.) is amended
			 by adding at the end the following:DNative American language schools7401.Native American language schools(a)PurposesThe purposes of this section are—(1)to establish a grant program to support schools using Native American languages as the primary
			 language of instruction of all curriculum taught at the schools that will
			 improve high school graduation rates, college attainment, and career
			 readiness; and(2)to further integrate into this Act, Federal policy for such schools, as established in the Native
			 American Languages Act (Public Law 101–477).(b)Program authorized(1)In generalFrom the amounts made available to carry out this section, the Secretary may award grants to
			 eligible entities to develop and maintain, or to improve and expand,
			 programs that support schools, including  prekindergarten through
			 postsecondary education sites and streams, using Native American languages
			 as the primary
			 language of instruction of all curriculum taught.(2)Eligible entitiesIn this section, the term eligible entity means a tribe, Tribal College or University (as defined in section 316 of the Higher Education Act
			 of 1965), tribal education agency, school, or a private or tribal,
			 nonprofit organization, which has a plan to develop and
			 maintain, or to improve and expand, programs that support schools using
			 Native American languages as the primary language of instruction of all
			 curriculum taught at the schools.(c)Application(1)In generalAn eligible entity that desires to receive a grant under this section shall submit an application
			 to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require, including the following:(A)The name of the Native American language to be used for instruction at the school supported by the
			 eligible entity.(B)The number of students attending such school.(C)The number of present hours of instruction in or through 1 or more Native American languages being
			 provided to targeted students at
			 such school, if any.(D)The status of such school with regard to any applicable tribal education department or agency,
			 public education system, indigenous language schooling research and
			 cooperative, or accrediting body.(E)A statement that such school—(i)is engaged in meeting targeted proficiency levels for students, as may be required by applicable
			 Federal, State, or tribal law; and(ii)provides assessments of student using the Native American language of instruction, where
			 appropriate.(F)A list of the instructors, staff, administrators, contractors, or subcontractors at such school and
			 their qualifications to deliver high quality education through the Native
			 American language of the school.(2)Additional application materialsIn addition to the application described in paragraph (1), an eligible entity that desires to
			 receive a grant under this section shall submit to the Secretary the
			 following:(A)A certification from a Federally recognized Indian tribe, or a letter from any Native American
			 entity, on whose land the school supported by the eligible entity is
			 located, or which is served by such school, indicating that the school has
			 the capacity to provide education primarily  through a Native American
			 language and that there are sufficient speakers of such Native American
			 language at the school or available to be hired by the school.(B)A statement that such school will collect data relative to high school graduation, college
			 attendance, or other data relevant to student achievement, career
			 readiness, or community participation of students who matriculate through
			 its programs, and will participate in data collection conducted by the
			 Secretary that
			 will determine best practices and further academic evaluation of the
			 school.(C)A demonstration of the capacity to have speakers of its Native American language provide the basic
			 education offered by such school on a full-time basis.(d)Awarding of grantsIn awarding grants under this section, the Secretary shall—(1)determine the amount and length of each grant;(2)ensure, to the maximum extent feasible, that diversity in languages is represented; and(3)require the eligible entities to present a Native language education plan that integrates high
			 achievement in the Native American language with improved student academic
			 achievement, high school
			 graduation rates, college attainment, and career readiness.(e)Activities authorizedAn eligible entity that receives a grant under this section shall carry out the following
			 activities:(1)Support Native American language education and development.(2)Develop or refine instructional curriculum for the school supported by the eligible entity,
			 including distinctive teaching materials and activities, as appropriate.(3)Fund training opportunities for teachers and, as appropriate, staff and administrators, that would
			 strengthen the overall language and academic goals of such school.(4)Develop a Native Language alignment plan to create or refine assessments of student proficiency on
			 State or tribally-developed academic standards for Native American
			 language schools, aligned with the Native language of instruction in such
			 schools, as appropriate.(5)Other activities that promote Native American language education and development, as appropriate.(f)Report to secretaryEach eligible entity that receives a grant under this section shall provide an annual report to the
			 Secretary in such form and manner as the Secretary may require.(g)Authorization of appropriationThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2015,
			 and such sums as may be necessary for each of the 4 succeeding fiscal
			 years..August 26, 2014Reported with an amendment